DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 03/12/2020 is being considered in the examination of this application.
Examiner’s Note
3.	The applicant is reminded that the function recitation of limitations in at least Claims 1-2, 5-7, 9, 14-15, 18, 20, and 22-25 only require the ability to perform:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
 
                        Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
 
                        Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
 
          As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973).

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: unmanned aerial vehicle positioning mechanism.
5.	The disclosure is objected to because of the following informalities: 
	a.	para. [0073]: the term “the first part 106” should be rewritten as --the first part 106--;
	b.	para. [0073]: the term “the second part” should be rewritten as the --the second part 104--.
Appropriate correction is required.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the drive system in claims 1, 15 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	
10.	Claims 7-10 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 7, lines 3-5, recites the limitation “the second assembly comprising: a second support; a third part; and a fourth part” rendering the claim uncertain, since it is unclear whether the second assembly comprises at least four parts based on the term “fourth part” in contrast to two parts, one defined by the third part and the other defined by the fourth part. As it currently recited it appears that second guide assembly comprises of at least four parts that of which does not reflect the applicant’s disclosure. While the disclosed positioning mechanism does include four parts, that is two for each guide assembly, the second assembly guide assembly has yet to recite or claim first and second parts such that third and fourth parts are conceivable.  Similarly, the same rational is also applied to the second support. For the purpose of examination, the second support is being interpreted as a first movable support, a third part interpreted as a first part, and the fourth part interpreted as a second part of the second guide assembly. Similarly, Claim 10 which recites the terms “third and fourth portions” is unclear for the same reasons. Similarly, Claim 20 is unclear for the same reasons. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 1-2, 7, 11-20 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borko et al. (US 2019/0023416 A1), hereinafter “Borko”.
14.	Regarding Claim 1, Borko disclose a UAV positioning mechanism for moving a UAV from a first position to a third position via a second position (Abstract and para. [0076]; a UAV positioning mechanism 100 for moving a UAV across platform 10 about a plurality of positions as seen in FIGS. 1-3, 6A-6B and 8A-8B), comprising: 
a first guide assembly (a second guide assembly at least including upper arm 20 and movable support 29 as seen in FIG. 6A) comprising: 
a first part having a first retaining member connected thereto (paras. [0077]-[0078]; first part 23 having first retaining member 23a as seen in FIG. 7A); and 
a second part (23) having a second retaining member (23) connected thereto; 
a second guide assembly (a second guide assembly at least including lower arm 20 and movable support 20) spaced apart from the first guide assembly (FIG. 6A), wherein the first and 
second guide assemblies define therebetween an area for receiving a UAV (a space defined between first and second guide assemblies as seen in FIG. 6A); and 
a drive system for moving the first guide assembly in a first direction and a second direction (para. [0087]; a drive system including motors for operating the guide assemblies about a first direction and a second direction (i.e. longitudinally and laterally)); wherein the drive system is arranged to: 
move the first guide assembly in the first direction towards the second guide assembly, such that the first part and the second part guide the UAV from a first position to a second position (para. [0076]; moving the UAV via the guide assemblies for a first position such a position where the UAV lands on the platform 10, to a second position which can be any place on the platform 10 including towards movable platform portion 12 or aperture 13 as seen in FIG. 3); and 
move the first guide assembly in the second direction to move the UAV from the second 
position to a third position (para. [0076]; the UAV being capable of being moved across the platform 12 allows for a plurality of positions to be achieved) ; 
wherein the first and second retaining members (23a) are arranged to: 
engage the UAV when the UAV is positioned at the second position such that the UAV moves with the first guide assembly in the second direction to the third position (para. [0077]-[0078]; retaining members 23a engaging feet 25 of the UAV such that UAV remains engaged with the guide assemblies as the UAV is moved across the platform, from at least one position to a number of other positions, both longitudinally and laterally).
15.	Regarding Claim 2, Borko discloses the UAV positioning mechanism of claim 1, wherein:
the first guide assembly comprises a movable support (29); 
the first part has a first end and a second end, and the first end of the first part is mounted on the movable support (first part 23 having first and second ends, and a first end being mounted on the movable support 29 via arm 20 as seen in FIGS. 6B-7A); 
the second part has a first end and a second end, and the first end of the second part is mounted on the movable support (first part 23 having first and second ends, and a first end being mounted on the movable support 29 via arm 20 as seen in FIGS. 6B-7A); and 
the drive system is arranged to: 
move the second ends of the first and second parts towards the second guide assembly (para. [0087]; the drive system inducing movement of the guide assemblies towards one another also allows for movement of the first and second ends since each end is a part of each part that is also a part of each guide assembly); and 2E2841.003(T).USC 1W3+PATENT 
move the moveable support towards the second guide assembly (FIG. 6B).
16.	Regarding Claim 7, modified Borko discloses the UAV positioning mechanism of claim 1, wherein the second guide assembly comprises:
	a second support (29); 
a third part (23); and 
a fourth part (23); 
wherein: 
the third part (23) has a first end and a second end, and the first end of the third part is mounted on the second support (129); 
the fourth part (23) has a first end and a second end, and the first end of the fourth part is mounted on the second support (29); the third and fourth parts are arranged to guide the UAV towards the second position (FIGS. 6B-7A); and 
the drive system is arranged to move the second ends of the third and fourth parts towards the first guide assembly (para. [0087]; the drive system inducing movement of the guide assemblies towards one another also allows for movement of the first and second ends since each end is a part of each part that is also a part of each guide assembly).
17.	Regarding Claim 11, Borko discloses the UAV positioning mechanism of claim 1, further comprising a moveable platform capable of forming at least part of a surface for receiving the UAV (para. [0073]; moveable platform 12 part of platform 10 as seen in FIG. 3), wherein the first and second positions are positions on the surface, and the third position is a position on the platform (first and second positions such as positions that are removed from the moveable platform 12, moveable platform definition an area which includes at least a third position); and
 the drive system is arranged to lower the platform along an axis arranged perpendicular to a plane defined by the platform, thereby to lower the UAV with respect to the surface (paras. [0073]-[0075]).
18.	Regarding Claim 12, Borko discloses the UAV positioning mechanism of claim 11, wherein the platform delimits an aperture through which to receive or deposit a payload (paras. [0073]-[0075] and FIG. 3). 
19.	Regarding Claim 13, Borko discloses the UAV positioning mechanism of claim 12, wherein the aperture is closable (paras. [0073]-[0075]).
20.	Regarding Claim 14, Borko discloses the UAV positioning mechanism of claim 11, wherein the drive system is arranged to:
	move the first and second guide assembles away from each before lowering the platform (para. [0074] and [0076]).
21.	Regarding Claim 15, see the discussion above regarding Claims 1.
22.	Regarding Claim 16, see the discussion above regarding claim 12.
23.	Regarding Claim 17, see the discussion above regarding claim 13.
24.	Regarding Claim 18, see the discussion above regarding claim 14.
25.	Regarding Claim 19, Borko discloses the UAV transport mechanism of claim 15, wherein the landing surface comprises a fixed surface part (para. [0072]; landing surface on platform 10 having a fixed surface part), and wherein the platform 6E2841.003(T).USC 1W3+PATENThas a flat upper surface and is positionable to be generally coplanar with respect to the fixed surface part (paras. [0073]-[0075]; flat upper surface such as door 12 that is positionally to be flush with the fixed surface part of platform 10 as seen in FIGS. 2-3). 
26.	Regarding Claim 20, see the discussion above regarding claims 1-2 and 7.
27.	Regarding Claim 25, see the discussion above regarding claims 1 and 12-14. 

Claim Rejections - 35 USC § 103
28.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

29.	Claim(s) 3, 5-6, 8, 10 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borko et al. (US 2019/0023416 A1), in view of Wang et al. (US 2017/0253349 A1), hereinafter “Wang”.
30.	Regarding Claim 3, Borko discloses the UAV positioning mechanism of claim 2. 
	Borko is silent regarding the first and second parts being pivotably mounted on the moveable support as well as first and second actuators arranged to pivot the second ends of the first and second parts.  
	Wang discloses a UAV positioning mechanism (Wang Abstract and FIGS. 1-7) wherein the first ends of the first and second parts are pivotably mounted to the moveable support (para. [0062]; ends of first and second parts of guide assembly 121 pivotably mounted to movable support 123 as seen in FIG. 2), and the drive system comprises:
	a first actuator arranged to pivot the second end of the first part towards the second guide assembly (para. [0065]; first actuator 225 arranged to pivot another end of the first part towards the second guise assembly 121 as seen in FIGS. 2-3 and 5); and
	a second actuator (225) arranged to pivot the second end of the second part (second end of the second part opposing the first end of the first part of first guide assembly 121) towards to the second guide assembly (121).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of the Borko to use the arrangement of Wang, as a known arranged of pivotably mounted first and second parts to a movable support as well as first and second actuators for the purpose of optimizing the performance of the positioning mechanism such that the UAV can be effectively and efficiently positioned along a surface of the positioning mechanism at a variety of positions.  
31.	Regarding Claim 5, Borko discloses the UAV positioning mechanism of claim 2.
	Borko is silent regarding first and second portions connected to the first and second parts via one or more hinges. 
	Wang discloses a UAV positioning mechanism (Wang Abstract and FIGS. 1-7) wherein the first guide assembly further comprises first and second portions (first and second portions such as end portions of guide member/plate 121 of a first guide assembly) connected to the first and second parts respectively via one or more hinges (connected to first and second parts 223a via one or more hinges as achieved by respective lugs 223b engaging respective sliding grooves as seen in FIG. 4 and supported by para. [0064]) wherein the first and second portions are arranged to hinge as the second ends of the first and second parts move towards the second guide assembly (first and second portions of guide member/plate 121 move towards the second guide assembly which includes another guide member/plate 121 as seen in FIGS. 2-4 and supported by paras. [0062]-[0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of the Borko to use the arrangement of Wang, as a known arrangement of first and second portions connected to first and second parts for the purpose of optimizing the performance of the positioning mechanism such that the UAV can be effectively and efficiently positioned along a surface of the positioning mechanism at a variety of positions.  
32.	Regarding Claim 6, modified Borko discloses (see Wang) the UAV positioning mechanism of claim 5, wherein the first guide assembly further comprises: 
	a first guide rail (para. [0062]; guide rail 125); and 
	a second guide rail (125) arranged substantially parallel to, and spaced apart from (FIG. 2), the first guide rail (125);
	wherein:
an end of the first portion is slidably mountned on the first guide rail, such that the first portion moves along the first guide rail as the drive system moves the first guide assembly in the first and second directions (paras. [0062]-[0070]); and
an end of the second portion is slidably mounted to the second guide rail, such that the second portion moves along the second guide rail as the drive system moves the first guide rail assembly in the first and second direction (paras. [0062]-[0070]).
33.	Regarding Claim 8, Borko discloses the UAV positioning mechanism of claim 7.
	Borko is silent regarding the third and fourth parts being pivotably mounted on the moveable support as well as third and fourth actuators arranged to pivot the second ends of the third and fourth parts.  
	Wang discloses a UAV positioning mechanism (Wang Abstract and FIGS. 1-7) wherein the first ends of the third and fourth parts are pivotably mounted to the support (para. [0062]; ends of first and second parts of guide assembly 121 pivotably mounted to support 123 as seen in FIG. 2), and the drive system comprises:
	a third actuator arranged to pivot the second end of the third part towards the first guide assembly (para. [0065]; third actuator 225 arranged to pivot another end of the third part towards the first guise assembly 121 as seen in FIGS. 2-3 and 5); and
	a fourth actuator (225) arranged to pivot the second end of the fourth part (second end of the fourth part opposing the first end of the third part of first guide assembly 121) towards to the first guide assembly (121).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of the Borko to use the arrangement of Wang, as a known arranged of pivotably mounted third and fourth parts to a movable support as well as third and fourth actuators for the purpose of optimizing the performance of the positioning mechanism such that the UAV can be effectively and efficiently positioned along a surface of the positioning mechanism at a variety of positions.  
34.	Regarding Claim 10, modified Borko discloses the UAV positioning mechanism of claim 7.
Modified Borko is silent regarding third and fourth portions connected to the third and fourth parts via one or more hinges. 
	Wang discloses a UAV positioning mechanism (Wang Abstract and FIGS. 1-7) wherein the first guide assembly further comprises third and fourth portions (third and fourth portions such as end portions of guide member/plate 121 of a first guide assembly) connected to the third and fourth parts respectively via one or more hinges (connected to third and fourth parts 223a via one or more hinges as achieved by respective lugs 223b engaging respective sliding grooves as seen in FIG. 4 and supported by para. [0064]) wherein the third and fourth portions are arranged to hinge as the second ends of the third and fourth parts move towards the first guide assembly (third and fourth portions of guide member/plate 121 move towards the first guide assembly which includes another guide member/plate 121 as seen in FIGS. 2-4 and supported by paras. [0062]-[0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of the modified Borko to use the arrangement of Wang, as a known arrangement of third and fourth portions connected to third and fourth parts for the purpose of optimizing the performance of the positioning mechanism such that the UAV can be effectively and efficiently positioned along a surface of the positioning mechanism at a variety of positions.  
35.	Regarding Claim 21, see the discussion above regarding claims 3 and 8. 
36.	Regarding Claim 22, see the rejection above regarding claims 5 and 10.
37.	Regarding Claim 23, see the discussion above regarding claim 6.


Allowable Subject Matter
Claims 4, 9 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming 112(b) rejections. 





Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Jaiswal et al. (US 2017/0240062 A1), Casado Magana et al. (US 2014/0319272 A1), Godzanker et al. (US 2014/0124621 A1), Wang et al. (US 2017/0129464 A1), Svirsky et al. (US 11352148 B2) and Raz et al. (US 10507938 B2) disclose UAV positioning mechanisms. 

	
Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642